DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-25, 29-31, and 33-38, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,493,573 to Martinelli et al. in view of U. S. Patent No. 6,707,298 to Suzuki et al.
Regarding Claims 22, 36, 37, and 38, Martinelli teaches a magnetic field generating assembly, configured to be associated with a table supporting a body, the assembly comprising: a plurality of elongate conductive elements arranged in a first plane, (fig. 4 teaches a plurality of conductive elements in one plane); wherein the plurality of conductive elements forms a first layer of the assembly (fig. 4 elements 20, 22, 24 and 26 are different layers); and wherein the first layer lies in the first plane (fig. 4 elements 22 and 26 are different layers in different planes); a table supporting a body (fig. 20a teaches a table supporting a body); an imaging system and a display (col.1 line 24-27 teaches the use of ultrasonic imaging, which is an ultrasound system and display). 
Martinelli does not expressly teach wherein each conductive element winds around a central axis, extending perpendicular to the first plane, at a continuously increasing distance from the central axis to an outer periphery of the conductive element. 
Suzuki teaches that each conductive element winds around a central axis, extending perpendicular to the first plane, at a continuously increasing distance from the central axis to an outer periphery of the conductive element (figs. 2 and 12 teaches flat coils, which are winding around a central axis).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Martenelli with a setup such that the coils are flat which are winding around a central axis, as taught by Suzuki, since different coil shapes are obvious variants, and do not yield an unpredictable result.
Regarding Claim 23, Martinelli teaches that the plurality of conductive elements comprises at least three elongate conductive elements (fig. 4 teaches multiple long conductive elements).
Regarding Claim 24, Martinelli teaches that the plurality of conductive elements comprises at least nine elongate conductive elements (fig. 4 has multiple elongate conductive elements, more than 9). 
Regarding Claim 25, Martinelli teaches that the plurality of conductive elements further comprises a second layer of the assembly; and wherein the second layer lies in a second plane (fig. 4 teaches multiple conductive elements in different planes). 
Regarding Claim 29, Martinelli teaches that the plurality of conductive elements further comprises a plurality of layers of the assembly; wherein the plurality of layers lies in a plurality of planes; and wherein the plurality of layers comprises more than two layers (fig. 4 teaches multiple conductive elements in three different planes).
Regarding Claim 30 Martinelli teaches that the plurality of conductive elements is configured to be located above, below, or within the table (Fig. 20a). 
Regarding Claim 31, Martinelli teaches that the plurality of conductive elements is configured to be located on the body (col. 33 lines 49-52). 
Regarding Claim 33, Martinelli teaches that the conductive element is circular or rectangular in shape (fig. 4 teaches that the conductive element is rectangular in shape). 
Regarding Claim 34 and 39, Martinelli teaches that the plurality of conductive elements is positioned within a housing, and wherein the distance between each conductive element and the housing is less than about 2 cm (figs. 4-9 teaches that the conductive elements). 
Regarding Claim 35, Martinelli teaches that the imaging system of a type comprising a structure movable relative to the body (col.1 line 24-27 teaches the use of ultrasonic imaging, which is movable relative to the body). 
Regarding Claim 38, Martinelli teaches the magnetic field generator assembly is configured to be located above, below or within the table (col. 33 lines 33-37 teaches the coil is adjacent to the table). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-25, 29-31, and 33-38have been considered but are moot because the new ground of rejection.
Applicant argues that none of the references teaches that each conductive element winds around a central axis, extending perpendicular to the first plane, at a continuously increasing distance from the central axis to an outer periphery of the conductive element. 
Suzuki teaches that each conductive element winds around a central axis, extending perpendicular to the first plane, at a continuously increasing distance from the central axis to an outer periphery of the conductive element (figs. 2 and 12 teaches flat coils, which are winding around a central axis).


Allowable Subject Matter
Claims 26-28 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/
Primary Examiner, Art Unit 3768